           Case 2:18-cv-00411-APG-CWH Document 20 Filed 12/10/18 Page 1 of 2



 1   DAYLE ELIESON
     United States Attorney
 2   District of Nevada
 3   MARK E. WOOLF
     Assistant United States Attorney
 4   501 Las Vegas Boulevard South, Suite 1100
     Las Vegas, Nevada 89101
 5   702-388-6336
     mark.woolf@usdoj.gov
 6
     Attorneys for the United States
 7

 8

 9                                  UNITED STATES DISTRICT COURT
                                         DISTRICT OF NEVADA
10

11
      VACLAV ONDRISEK, et al.                              Case No. 2:18-cv-00411-APG-CWH
12
                      Plaintiffs,
13                                                         STIPULATION TO EXTEND TIME
              v.                                           FOR UNITED STATES’ RESPONSE
14
      US IMMIGRATION SERVICE,                              (First Request)
15
                      Defendant.
16

17

18          Pursuant to Local Rule IA 6-1 and Local Rule 7-1, the parties, by and through
19   undersigned counsel, hereby stipulate and agree that the United States shall have until Friday,
20   December 21, 2018, to file its responsive pleading in this matter. This stipulation is not sought
21   for purposes of delay or any other improper purpose. The parties’ have conferred and agree that
22   the United States needs additional time to review the allegations contained in the complaint. The
23   parties’ further agree that resolution of this matter, either in whole or in part, may be possible
24   without additional litigation or response. The short extension requested should be sufficient for
25   the purposes identified herein, but the parties’ reserve the opportunity to seek additional time if
26   necessary.
27

28


                                                       1
           Case 2:18-cv-00411-APG-CWH Document 20 Filed 12/10/18 Page 2 of 2



 1          Based on the foregoing and good cause appearing, the parties’ hereby stipulate that the
 2   United States shall have until Friday, December 21, 2018, to file its responsive pleading.
 3          Respectfully submitted this 10th day of December 2018.
 4
      HAMILTON LAW, LLC                              DAYLE ELIESON
 5                                                   United States Attorney

 6     /s/ Ryan A. Hamilton                           /s/ Mark E. Woolf
      RYAN A. HAMILTON, ESQ.                         MARK E. WOOLF
 7    5125 S. Durango Drive, Suite C                 Assistant United States Attorney
      Las Vegas, NV 89113
 8    Attorney for Plaintiffs                        Attorneys for United States

 9

10

11

12

13                                                IT IS SO ORDERED:

14

15

16

17
     UNITED STATES DISTRICT JUDGE
18

19   UNITED STATES MAGISTRATE JUDGE

20

21

22
     DATED: December 11, 2018
23

24

25

26

27

28


                                                     2
